NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                 Submitted July 5, 2017 *
                                  Decided July 6, 2017

                                         Before

                           RICHARD A. POSNER, Circuit Judge

                           MICHAEL S. KANNE, Circuit Judge

                           DIANE S. SYKES, Circuit Judge

No. 16-3477

RONALD RUHL,                                    Appeal from the United States District
    Plaintiff-Appellant,                        Court for the Northern District of Illinois,
                                                Eastern Division.
      v.
                                                No. 16 C 6123
MARCUS HARDY, et al.,
    Defendants-Appellees.                       Rubén Castillo,
                                                Chief Judge.

                                       ORDER

       Ronald Ruhl learned through a report from the Illinois Auditor General that
prison administrators throughout the state had routinely overcharged inmates for
purchases made in prison commissaries. Although Illinois law prohibits charging
prisoners more than 25% above cost for commissary items, 730 ILCS 5/3-7-2a, the
Department of Corrections had added another 7% as “overhead,” effectively fleecing

      * The defendants were not served with process in the district court and are not
participating in this appeal. We have agreed to decide the case without oral argument
because the brief and record adequately present the facts and legal arguments. See FED.
R. APP. P. 34(a)(2)(C).
No. 16-3477                                                                                 Page 2

prisoners of more than $10.8 million over five years. The practice ended in 2012, but the
Department refused to give inmates refunds for past overpayments. That prompted
Ruhl to seek refunds through two lawsuits in state court, but both times he struck out.
Ruhl then filed this suit under 42 U.S.C. § 1983, claiming that the refusal to refund the
“illgotten funds” violated the Constitution.

        The district court dismissed Ruhl’s complaint at screening, see 28 U.S.C. § 1915A,
primarily on the ground that his suit is foreclosed by Tenny v. Blagojevich, 659 F.3d 578,
580–81 (7th Cir. 2011), which rejected claims identical to Ruhl’s. The plaintiffs in Tenny
had asserted that § 5/3-7-2a creates a protected property interest in a 25% cap on the
markup of commissary items, which, they argued, Department administrators had taken
from them without due process. Id. We declined to decide whether a protected property
interest existed but assumed that it did. Id. at 582. Still we rejected the inmates’ claims,
reasoning that the Due Process Clause of the Fourteenth Amendment was not implicated
because, even if the overcharges had deprived the plaintiffs of a property right, Illinois
provides an adequate postdeprivation remedy through an action in tort. Id. at 582–83.
But the Illinois courts have since rendered at least two decisions rejecting the assumption
on which Tenny relied. In Jackson v. Randle, 957 N.E.2d 572, 575 (Ill. App. Ct. 2011), the
state appellate court expressly held that prisoners “do not have constitutionally
protected ‘rights’ to commissary items at a specified price, and section 3-7-2a does not
somehow magically create one.” And in Ruhl’s appeal from the adverse decision in one
of his own lawsuits, the court relied on Jackson to conclude that his due process claim “is
easily dispelled,” explaining that prisoners “have no right to a commissary at all,” much
less one that sells goods at a specified price. Ruhl v. Dep’t of Corrs., 35 N.E.3d 982, 986–87
(Ill. App. Ct. 2015). These decisions, which rejected claims under state law for the
overcharges, call into question Tenny’s conclusion that Illinois provides an adequate
postdeprivation remedy for the conduct about which Ruhl complains. More importantly,
though, the two decisions also establish that no protected property interest is at issue,
which means that a claim under the Due Process Clause could not arise. See Frey Corp. v.
City of Peoria, Ill., 735 F.3d 505, 509–10, 512 (7th Cir. 2013); Leavell v. Ill. Dep’t of Nat. Res.,
600 F.3d 798, 804 (7th Cir. 2010).

       In this litigation, however, we need not decide if Tenny’s analysis remains
relevant, since a straightforward ground exists on which to affirm the dismissal of Ruhl’s
complaint. Ruhl litigated his due process claim in state court, Ruhl, 35 N.E.3d at 987, then
unsuccessfully petitioned the Supreme Court of Illinois to review the dismissal of that
suit, Ruhl v. Ill. Dep’t of Corrs., 42 N.E.3d 375 (Ill. 2015). Under the doctrine of claim
preclusion, that state-court judgment has the same preclusive effect in federal court as it
No. 16-3477                                                                           Page 3

would in the courts of the rendering state. See Hayes v. City of Chi., 670 F.3d 810, 813 (7th
Cir. 2012). Illinois applies claim preclusion to bar relitigation of claims that were—or
could have been—determined in an earlier proceeding when the first suit resulted in a
final decision on the merits, the same transaction or occurrence underlies both actions,
and those actions involve the same parties. Id. In state court Ruhl fully litigated his
demand for a refund—even joining a due process claim with his state statutory
claim—and he cannot obtain another bite at the apple by bringing a new suit in federal
court. The proper avenue to seek review of a state court’s decision is a petition for
certiorari to the Supreme Court of the United States, not a new suit in federal court.
See Hayes, 670 F.3d at 816.

                                                                                AFFIRMED.